Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-1812)

Complainant,
v.

Mamoud M. Sarameh
d/b/a Park N Pak,

Respondent.
Docket No. C-15-288
Decision No. CR3565
Date: January 8, 2015
INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Mamoud M. Sarameh d/b/a Park N Pak, at 905 East Lincoln
Avenue, Sunnyside, Washington 98944 and by filing a copy of the complaint with the
Food and Drug Administration’s (FDA) Division of Dockets Management. The
complaint alleges that Park N Pak unlawfully sold cigarettes to minors and failed to
verify, by means of photo identification containing a date of birth, that a tobacco
purchaser was 18 years of age or older, thereby violating the Federal Food, Drug, and
Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its implementing regulations, 21 C.F.R.
pt. 1140. CTP seeks to impose a $250 civil money penalty against Respondent Park N
Pak.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on November 11, 2014, CTP served the
complaint on Respondent Park N Pak by United Parcel Service. In the complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent should pay
the penalty, file an answer, or request an extension of time in which to file an answer.
CTP warned Respondent that, if it failed to take one of these actions within 30 days, the
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering it to pay the full amount of the proposed penalty.

Respondent Park N Pak has neither filed an answer within the time prescribed, nor
requested an extension of time within which to file an answer. Pursuant to 21 C.F.R.
§ 17.11, Lassume that the facts alleged in the complaint (but not its conclusory
statements) are true. Specifically:

At Respondent’s business establishment, 905 East Lincoln Avenue, Sunnyside,
Washington 98944, on December 10, 2013, at approximately 4:25 PM, an FDA-
commissioned inspector observed Respondent’s staff sell a package of Newport
Box cigarettes to a person younger than 18 years of age. The inspector also
observed that Respondent’s staff failed to verify, by means of photo identification
containing the bearer’s date of birth, that the tobacco purchaser was 18 years of
age or older;

In a warning letter issued on February 27, 2014, CTP informed Respondent of the
inspector’s observations from December 10, 2013, and that such actions violate
federal law, 21 C.F.R. § 1140.14(a) and (b)(1). The letter further warned that if
Respondent failed to correct its violations, the FDA could impose a civil money
penalty or take other regulatory action;

At Respondent’s business establishment, 905 East Lincoln Avenue, Sunnyside,
Washington 98944, on May 8, 2014, at approximately 12:03 PM, FDA-
commissioned inspectors documented Respondent’s staff selling a package of
Marlboro Gold Pack cigarettes to a person younger than 18 years of age.

These facts establish Respondent’s liability under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if sold or distributed in violation of regulations issued under section 906(d) of the Act.

21 US.C. § 387f(d); see 21 U.S.C. § 387¢(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21 C.F.R.

§ 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any person younger
than 18 years of age. Under 21 C.F.R. § 1140.14(b)(1), retailers must verify, by means of
photo identification containing the bearer’s date of birth, that no cigarette or smokeless
tobacco purchaser is younger than 18 years of age.

A $250 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $250 against Respondent
Mamoud M. Sarameh d/b/a Park N Pak. Pursuant to 21 C.F.R. § 17.11(b), this order
becomes final and binding upon both parties after 30 days of the date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

